 1
                                    UNITED STATES DISTRICT COURT
 2
                                  EASTERN DISTRICT OF CALIFORNIA
 3

 4
     MICHELLE COULTER and RICHARD                      Case No. 2:16-cv-02237-SB
 5   DANIELS, on Behalf of Themselves and all
 6   Others Similarly Situated,                        Assigned for All Purposes To:
                                                       Judge: Stanley A. Bastian
 7                               Plaintiffs,
            v.                                         [PROPOSED] ORDER GRANTING
 8                                                     MOTION TO LIFT STAY
     ASCENT MORTAGE RESOURCE GROUP
 9   LLC, d/b/a AMERICAN RENT TO OWN Date: September 20, 2019
10                                   Without Oral Argument
                          Defendant.
11                                   Action Filed: September 20, 2016

12

13
            Plaintiffs filed a motion to lift the stay of this action in light of the Ninth Circuit’s opinion
14
     in Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018). Having reviewed the motion,
15
     the Court hereby GRANTS the motion. The parties are directed to appear for a status conference
16
     to set new case management deadlines on ___________________.
17

18          IT IS SO ORDERED.

19

20   DATED: _________________, 2019                         _________________________
                                                            Hon. Stanley A. Bastian
21                                                          United States District Judge
22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING MOTION TO LIFT STAY                                                              1
     CASE NO. 2:16-cv-02237-SB
